UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7338


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LOIS SETTLE SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:10-cr-00438-LMB-2; 1:12-cv-00077-LMB)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lois Settle Smith, Appellant Pro Se.    Karen Ledbetter Taylor,
Assistant United States Attorney, Shayna Amanda Hutchins, James
Patrick McDonald, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lois Settle Smith seeks to appeal the district court’s

order denying relief on her 28 U.S.C.A. § 2255 (West Supp. 2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of    appealability.          28     U.S.C.

§ 2253(c)(1)(B) (2006).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Smith has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3